Citation Nr: 1412257	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  13-09 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to VA burial benefits.  

2.  Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2013), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from January 1931 to March 1933 and from April 1933 to February 1934.  The appellant seeks benefits as his surviving daughter.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of decisions in April 2006 and October 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  The April 2006 RO decision denied entitlement to service connection for the cause of the Veteran's death.  

The October 2009 RO decision determined, essentially, that new and material evidence had not been received to reopen a claim for entitlement to VA burial benefits.  

In an April 2011 decision, the RO reopened and denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death on a de novo basis.  However, the appellant's claim for entitlement to service connection for the cause of the Veteran's death was previously denied in an April 2006 RO decision and that denial was not final.  In fact, in October 2006, the appellant filed a statement that the Board has construed as a timely notice of disagreement as to the April 2006 denial of service connection for the cause of the Veteran's death.  See 38 C.F.R. § 20.201, 20.302.  Therefore, the April 2006 RO decision was not final and  the appellant's claim for service connection for the cause of the Veteran's death has been pending since that time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran died in November 1996.  The death certificate lists the immediate cause of death as an acute myocardial infarct due to, or as a consequence of, coronary artery disease and diffuse arteriosclerosis.  Cancer of the bladder with metastases and senility were listed as significant conditions contributing to death, but not resulting in the underlying cause of death.  

The Veteran was not service-connected for any disorders during his lifetime.  

The Veteran's death certificate indicates that he died at the Atlantic General Hospital.  The Veteran's terminal records from such facility have not been associated with the claim file, and an attempt must be made to obtain those records.  

Additionally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  

The appellant was sent a VCAA letter in September 2010 that indicated that during the Veteran's lifetime, service connection was established for post-traumatic stress disorder (PTSD); obstructive sleep apnea; residuals status post a right foot gunshot wound; left hip joint residuals and a scar; tinnitus; and for headaches.  The appellant was notified that she needed to submit evidence that a service-connected disability was the primary cause of the Veteran's death.  

However, although the September 2010 VCAA letter listed multiple service-connected disorders, the Veteran was actually not service-connected for any disorders during his lifetime.  Clearly the appellant was not provided with a proper VCAA letter as she was provided with incorrect information.    

As to the appellant's claim regarding whether new and material evidence has been received to reopen a claim of entitlement to Department of Veterans Affairs burial benefits, the Board finds that the VCAA notice provided to the appellant on this issue was also insufficient.  The Secretary must look at the bases for the prior denial and notify the appellant of what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denial.  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis upon which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The appellant has not yet been notified as to the specific evidence necessary to reopen her claim for entitlement to VA burial benefits.  A December 2010 letter to the appellant did not refer to the prior December 2003 Board decision that denied entitlement to VA burial benefits under the provisions of 38 U.S.C.A. § 2302, as well as the prior August 2007 Board decision that denied entitlement to VA burial benefits under the provisions of 38 U.S.C.A § 2307.  On remand, the appellant must be so notified.  





Accordingly, the case is REMANDED for the following action:

1. Provide the appellant  VCAA notice that includes an
 explanation as to the information or evidence needed to establish a claim for service connection for the cause of the Veteran's death.

Provide the appellant VCAA notice regarding her claim as to whether new and material evidence has been received to reopen a claim for entitlement to VA burial benefits.  

2.  Obtain the Veteran's medical records, dated immediately prior to his death in November 1996 (his terminal hospital records), from the Atlantic General Hospital.  

3.  Then readjudicate the appeal.  If either benefit remains denied, issue a supplemental statement of the case to the appellant, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



